The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
Response to Arguments
Applicant’s arguments filed on 1/27/22 have been fully considered, they are moot due to the fact that all independent claims have been significantly amended, to which a new ground rejection has been issued below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 5 recites a claim limitation “the first list of network addresses and the second list of network addresses are each a portion of a third list of network addresses”. There is insufficient support for this claim limitation in the specification.
	Claim 28 is rejected because it recites “The method of apparatus of claim 12, wherein …”. Furthermore, it would have the same content as claim 13 if “method of” is deleted Claims 13.
	Claim 29 is rejected because it has the same content as claim 10.
	To advance persecution on merit, the claims will be interpreted as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7, 10-14, 17-18, 22, 25 and 27-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Molen (US 20060203736 A1).
For claim 2, Molen discloses a method, comprising: 
receiving, by a first wireless access node, from a first device, and via a first wireless network, a first packet (FIG. 5 in view of [0037]-[0061], wherein gateway 510 (as a first wireless access node) receiving a packet from mobile devices 503 (as a first device) via a first wireless network controlled by access node 511A; it may also interpret POP 512 as the first wireless access node, receiving a packet from mobile devices 503 (as a first device) via a first wireless network controlled by a first gateway 510; wireless access node is interpreted as an access node for wireless communication);
receiving, by the second wireless access node, from a second device, and via a second network, a second packet (FIG. 5 in view of [0037]-[0061], wherein gateway 510 (as a first wireless access node) receiving a packet from mobile devices 503 (as a first device) via a second wireless network controlled by another wireless access node 511B within the same gateway 510, note that though FIG. 5 shows only one 511A for each 510; it may also interpret POP 512 as the first wireless access node, receiving a packet from another mobile devices 503 (as a second device) via a second wireless network controlled by second gateway 510 as FIG. 5 shows a 512 connecting to two 510 gateways);
sending, to a remote server and by the first wireless access node, the first packet and the second packet (see FIG. 5 in view of [0037]-[0061], wherein all the packets from the first device and the second device are sent by the first wireless access node 510 or 512 to remote server as being 512 or Data Center 520, such as “[0049] According to the implementation shown in FIG. 5, regional POPs 512 are linked to central data center 520 which houses the network's central database 522 and services. This combination of multiple regional databases and a single network-wide repository ensures speed and fail-over reliability, while facilitating the delivery of centralized management, reporting and technical support to properties 502. Central data center 520 and regional POPs 512 are enterprise grade, and engineered for maximum security and data availability”);
receiving, by the first wireless access node and from the remote server, first information assigning the first device a first network address, wherein the remote server manages a list of network addresses to locally identify devices within the first wireless network, and wherein the remote server manages a second list of network addresses to identify devices within the second wireless network (FIG. 5 in view of [0037]-[0061], such as “[0052] As will be described, network 500 automatically assigns each guest device a private IP address from a pool of private IP addresses. This may be done without requiring the release of any pre-assigned "static" IP on the laptop. Each connected device may therefore be identified on the network by two private IP addresses, i.e., the static address assigned by the guest's corporate network and the temporary address assigned by network 500. The use of private IP addresses in this context provides significant security benefits in that they are readily distinguishable from public IP addresses, and are therefore more amenable to preventing unauthorized communications from outside the local network. [0053] When necessary, network 500 can enable guests to access the Internet or a corporate VPN by mapping their device to a public IP address. Network 500 maintains a pool of public IP addresses that can be dynamically assigned anywhere on the network to meet surges or concentrations of guest demand. To connect devices to the Internet, the network performs two network address translations (NATs). The first, performed by gateway 510, maps a device's static IP address to the private IP address assigned by network 500. The second, which may, for example, be performed at firewall/IDS/IPS 517, maps the assigned private IP address to a public IP address”; note that a list of addresses of the devices of each guest's corporate network is maintained by network 500, each device has a static IP address, a temporary address assigned by network 500 and a public IP address); 
receiving, by the first wireless access node and from the remote server, second information assigning the second device a second network address that identifies the second device within the second wireless network (FIG. 5 in view of [0037]-[0061], such as “[0052] As will be described, network 500 automatically assigns each guest device a private IP address from a pool of private IP addresses. This may be done without requiring the release of any pre-assigned "static" IP on the laptop. Each connected device may therefore be identified on the network by two private IP addresses, i.e., the static address assigned by the guest's corporate network and the temporary address assigned by network 500. The use of private IP addresses in this context provides significant security benefits in that they are readily distinguishable from public IP addresses, and are therefore more amenable to preventing unauthorized communications from outside the local network”); 
using, by the first wireless access node, the first network address to the first device within the first wireless network (FIG. 5 in view of [0037]-[0061], such as “[0052] As will be described, network 500 automatically assigns each guest device a private IP address from a pool of private IP addresses. This may be done without requiring the release of any pre-assigned "static" IP on the laptop. Each connected device may therefore be identified on the network by two private IP addresses, i.e., the static address assigned by the guest's corporate network and the temporary address assigned by network 500. The use of private IP addresses in this context provides significant security benefits in that they are readily distinguishable from public IP addresses, and are therefore more amenable to preventing unauthorized communications from outside the local network”); and 
using, by the first wireless access node, the second network address to identify the second device within the second wireless network (FIG. 5 in view of [0037]-[0061], such as “[0052] As will be described, network 500 automatically assigns each guest device a private IP address from a pool of private IP addresses. This may be done without requiring the release of any pre-assigned "static" IP on the laptop. Each connected device may therefore be identified on the network by two private IP addresses, i.e., the static address assigned by the guest's corporate network and the temporary address assigned by network 500. The use of private IP addresses in this context provides significant security benefits in that they are readily distinguishable from public IP addresses, and are therefore more amenable to preventing unauthorized communications from outside the local network”).
The different between Molen and the claim is that the second network 511B in FIG. 5 of Molen is a wired network instead of wireless network in the claim. However, Molen clearly states (e.g. [0038]-[0039]) that FIG. 5 does not limit the invention and the access node may associate with a plurality of wireless and wired networks “that network 500 is merely an exemplary environment in which various aspects of the invention may be practiced, and that the details of network 500 should not necessarily be considered as limiting the invention. … Properties 502 may be, for example, hotels, conference centers, cafes, and any type of wireless ‘hotspot’. Each property 502 has its own "closed" local network 508 that provides wired and/or wireless access to mobile devices (503) at that property. Such mobile devices may be, for example, laptops or handheld computing devices which are wired and/or wireless”. OOSA would be motivated to choose two wireless networks connecting to a gateway 510 in FIG. 5 based on design incentives according to MPEP 2143(F).
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) before the time when the application was filed to make the second network as a wireless network for benefit of meeting design requirements.
Independent claims 12 and 17 are rejected because they are the corresponding apparatus and system claim of claim 2 and each of them has the same subject matter as claim 2. 
As to claims 3, 13, 18 and 28, Molen discloses claims 2, 12 and 17, Molen further teaches wherein one or more addresses in the first list are the same as one or more addresses in the second list (FIG. 5 in view of [0037]-[0061], such as “[0052] As will be described, network 500 automatically assigns each guest device a private IP address from a pool of private IP addresses. This may be done without requiring the release of any pre-assigned "static" IP on the laptop. Each connected device may therefore be identified on the network by two private IP addresses, i.e., the static address assigned by the guest's corporate network and the temporary address assigned by network 500. The use of private IP addresses in this context provides significant security benefits in that they are readily distinguishable from public IP addresses, and are therefore more amenable to preventing unauthorized communications from outside the local network”; note that a mobile device 503 may be located in two different networks, such as home or campus, with an address in the first list and in the second list, wherever the mobile device is located, the static IP address of the device is the same in the both lists).
As to claims 4 and 14, Molen discloses claims 2 and 12, Molen further teaches wherein the first packet comprises a request for the first network address (FIG. 5 in view of [0037]-[0061], such as “[0052] As will be described, network 500 automatically assigns each guest device a private IP address from a pool of private IP addresses. This may be done without requiring the release of any pre-assigned "static" IP on the laptop. Each connected device may therefore be identified on the network by two private IP addresses, i.e., the static address assigned by the guest's corporate network and the temporary address assigned by network 500. The use of private IP addresses in this context provides significant security benefits in that they are readily distinguishable from public IP addresses, and are therefore more amenable to preventing unauthorized communications from outside the local network”; note that network 500 assign a private IP address to a guest device upon its request).
As to claim 5, Molen discloses claim 2, Molen further teaches wherein the first list of network addresses and the second list of network addresses are each a portion of a third list of network addresses. (FIG. 5 in view of [0037]-[0061], “[0049] According to the implementation shown in FIG. 5, regional POPs 512 are linked to central data center 520 which houses the network's central database 522 and services. This combination of multiple regional databases and a single network-wide repository ensures speed and fail-over reliability, while facilitating the delivery of centralized management, reporting and technical support to properties 502. Central data center 520 and regional POPs 512 are enterprise grade, and engineered for maximum security and data availability … [0052] .. This may be done without requiring the release of any pre-assigned "static" IP on the laptop. Each connected device may therefore be identified on the network by two private IP addresses, i.e., the static address assigned by the guest's corporate network and the temporary address assigned by network 500.The use of private IP addresses in this context provides significant security benefits in that they are readily distinguishable from public IP addresses, and are therefore more amenable to preventing unauthorized communications from outside the local network”; note that the list of addresses in Data Center 520 is considered as a third list with all the address information of addresses of network 500, including the first list address and the second list and other associated addresses such as the public IP addresses). 
As to claim 6, Molen discloses claim 2, Molen further discloses wherein the first packet and the second packet are sent via a second wireless access node (FIG. 5 in view of [0037]-[0061] wherein FIG. 5 shows that the first packet and the second packet from different mobile devices in a different network may be sent via another wireless access node such as another 511A or 510).
As to claim 7, Molen discloses claim 2, Molen further teaches receiving the second packet comprises receiving, from a second wireless access node, the second packet (FIG. 5 in view of [0037]-[0061], wherein FIG. 5 shows that receiving, from another wireless access node from a plurality of wireless access nodes (such as another 511A or 510) that handles the second packet).
As to claims 10 and 29, Molen discloses claim 2, Molen further teaches wherein the first network address and the second network address are the same (FIG. 5 in view of [0037]-[0061], such as “[0052] As will be described, network 500 automatically assigns each guest device a private IP address from a pool of private IP addresses. This may be done without requiring the release of any pre-assigned "static" IP on the laptop. Each connected device may therefore be identified on the network by two private IP addresses, i.e., the static address assigned by the guest's corporate network and the temporary address assigned by network 500”; note that a mobile device 503 may be located in two different networks, such as home or campus, since the private IP address in each network are independent. Therefore, theoretically, the first network address list in the first network could be the same as the second network address list in the second network). 
As to claim 11, Molen discloses claim 2, Molen further teaches: wherein sending the first packet and the second packet comprises: tagging the first packet with a Service Set Identifier (SSID) associated with the first wireless network (see the parent claim which suggests a device may receive packets from different networks; also “The tunnel information consists of a set of tunnel information instances, each of which is configured by a tunnel identifier for uniquely identifying tunnel information, an encapsulation method, direction, and source and destination addresses, which are an entry and an exit of a tunnel”, [0171] in view of FIG. 30; note a tunnel identifier includes SSID is well known in the art, Examiner takes an official notice on this statement. For example, it can be found in Phuah (US 20110149720 A1) in [0176] “illustrating the location of a WEP KEY and SSID on a tag”).
As to claim 22, Molen discloses claim 2, Molen further teaches: using, by the first wireless access node, the network address to distinguish, on the first wireless network, the first device from other devices ([0052] “This may be done without requiring the release of any pre-assigned "static" IP on the laptop. Each connected device may therefore be identified on the network by two private IP addresses, i.e., the static address assigned by the guest's corporate network and the temporary address assigned by network 500.The use of private IP addresses in this context provides significant security benefits in that they are readily distinguishable from public IP addresses, and are therefore more amenable to preventing unauthorized communications from outside the local network”).
As to claim 25, Molen discloses claim 2, wherein the network address comprises a private network address of the first wireless network, selected from the list of network address and created by the remote server (FIG. 5 in view of [0037]-[0061], “[0049] According to the implementation shown in FIG. 5, regional POPs 512 are linked to central data center 520 which houses the network's central database 522 and services. This combination of multiple regional databases and a single network-wide repository ensures speed and fail-over reliability, while facilitating the delivery of centralized management, reporting and technical support to properties 502. Central data center 520 and regional POPs 512 are enterprise grade, and engineered for maximum security and data availability … [0052] ... This may be done without requiring the release of any pre-assigned "static" IP on the laptop. Each connected device may therefore be identified on the network by two private IP addresses, i.e., the static address assigned by the guest's corporate network and the temporary address assigned by network 500.The use of private IP addresses in this context provides significant security benefits in that they are readily distinguishable from public IP addresses, and are therefore more amenable to preventing unauthorized communications from outside the local network”).
As to claim 27, Molen discloses claim 2, Molen further discloses wherein the first network address is used, by the first wireless access node, to identify the first device only within the first wireless network ([0052] “This may be done without requiring the release of any pre-assigned "static" IP on the laptop. Each connected device may therefore be identified on the network by two private IP addresses, i.e., the static address assigned by the guest's corporate network and the temporary address assigned by network 500.The use of private IP addresses in this context provides significant security benefits in that they are readily distinguishable from public IP addresses, and are therefore more amenable to preventing unauthorized communications from outside the local network”).
As to claim 30, Molen discloses claim 29, wherein the first network address is an Internet Protocol (IP) address that uniquely identifies the first device during communications between the first device and the first wireless access node ([0052] “This may be done without requiring the release of any pre-assigned "static" IP on the laptop. Each connected device may therefore be identified on the network by two private IP addresses, i.e., the static address assigned by the guest's corporate network and the temporary address assigned by network 500.The use of private IP addresses in this context provides significant security benefits in that they are readily distinguishable from public IP addresses, and are therefore more amenable to preventing unauthorized communications from outside the local network”). 
Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Molen in view of Ren (US 20070223451 A1).
As to claim 8, Molen discloses claim 2, and is silent but Ren, in the same field of endeavor of data communication, discloses establishing, by the first wireless access node, a wireless mesh network comprising the first wireless network and the second wireless network, wherein the second wireless network comprises a second wireless access node and the second packet is received via the mesh network ([0008] “It is desirable to have a wireless mesh network that includes fixed and mobile access nodes, that continually analyzes the quality of routing paths through the wireless mesh network, and selects an optimal path from among all available routing paths”). It is obvious to apply a known technique of the mesh network by Ren to similar devices of networks comprising wireless access nodes by Molen to yield predictable results of finding optimal paths (see MPEP 2143, such as rational D).
Therefore, it would be obvious to an ordinary skilled in the art before the time of the invention to apply the mesh network by Ren to similar devices of networks comprising wireless access nodes by Molen for the benefit of finding “optimal path” ([0008] of Ren).
As to claims 9, Molen in view of Ren discloses claim 8, Ren further discloses the wireless mesh network further comprises a third wireless access node, the method further comprising: based on a connection loss between the first wireless access node and the second wireless access node, establishing a connection between the first wireless access node and the second wireless access node via the third wireless access node ([0008] “It is desirable to have a wireless mesh network that includes fixed and mobile access nodes, that continually analyzes the quality of routing paths through the wireless mesh network, and selects an optimal path from among all available routing paths”). The motivation of combining Molen and Ren is the same as presented in the parent claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462